Citation Nr: 1308641	
Decision Date: 03/14/13    Archive Date: 03/25/13

DOCKET NO.  12-07 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for lung cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to June 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the appeal resides with the RO in Boise, Idaho.

In December 2012, the Veteran testified at a video hearing before the undersigned.  A transcript of that hearing has been associated with the virtual claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the December 2012 personal hearing, the Veteran testified that he believes his lung cancer was caused by his constant exposure to ionizing radiation while serving as an Air Policeman at Mountain Home Air Force Base guarding nuclear weapons.  He also reported that on one occasion, in either March or April 1961, there was an incident in which he was exposed to even more radiation when one of the nuclear weapons leaked.  He thereafter testified that notice of this incident was reported by him to the Strategic Air Command (SAC).  In this regard, the Veteran also testified that all calls to SAC were logged in a book, the calls were recorded, and an accident report was prepared.  He thereafter opined that these documents were permanent records that were kept by SAC. 

In this regard, while a review of the record on appeal reveals that the RO has already undertaken extensive steps to attempt to verify the Veteran's ionizing radiation exposure claim, the record does not reflect that attempts to obtain the log book, the transcript of the phone call, and the accident report for the March or April 1961 incident from SAC.  Therefore, the Board finds that a remand to attempt to obtain these records is records.  See 38 U.S.C.A. § 5103A(b) (West 2002); Also see 38 C.F.R. § 3.311 (2012).  

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the SAC and request that it provide copies of, or the name and address of its custodian for, log books, transcripts of phone calls, and accident reports for a March or April 1961 incident at Mountain Home Air Force Base where it is alleged that a nuclear weapon leaked ionizing radiation.  If SAC provides the name of a custodian that may have the records, the RO/AMC should contact this custodian and request these records.  All actions to obtain the requested information should be documented fully in the claims file.  Because these are Federal records, efforts to obtain it should be ended only if it is concluded that the information sought does not exist or that further efforts to obtain it would be futile.  The Veteran should be notified if it cannot be obtained.

2.  After completion of the above and any additional development deemed necessary, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

